Name: Council Regulation (EEC) No 3861/91 of 23 December 1991 on an emergency measure to supply food products to the populations of Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: Europe;  trade policy;  cooperation policy;  plant product
 Date Published: nan

 31 . 12. 91 Official Journal of the European Communities No L 362/87 COUNCIL REGULATION (EEC) No 3861/91 of 23 December 1991 on an emergency measure to supply food products to the populations of Estonia, Latvia and Lithuania THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), and in particular Article 7 (5) and Article 8 thereof, Having regard to the proposal from the Commission, Whereas the market for certain agricultural products may feature production situations which make it possible to dispose of such products on special terms ; Whereas provision should be made to supply cereal products to Estonia, Latvia and Lithuania in order to improve the conditions of supply to the populations of those countries and maintain their livestock herds ; whereas the Community has intervention stocks of agri ­ cultural products ; whereas such products should be used to implement the measure in question ; Whereas it is for the Commission to lay down the detailed rules for the application of the measure in ques ­ tion, Article 2 1 . The products may be supplied unprocessed or in processed form. 2. The measure may also relate to food products obtained through a commercial exchange of products from intervention stocks against goods belonging to the same group of products . 3 . The supply costs, including transport and, where applicable, processing, shall be determined by invitation to tender or, on account of the urgency of the situation, by direct agreement procedure . 4. The costs shall be reimbursed to the operators concerned in respect of the supply of products for which proof is provided that they have reached the delivery stage laid down. 5 . Products consigned pursuant to this Regulation shall not qualify for export refunds and shall not be subject to the arrangements concerning monetary compensatory amounts. Article 3 The detailed rules for the application of this Regulation shall be adopted by the Commission in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75. Article 4 The Commission shall be responsible for verifying the delivery operations and for the application of the criteria adopted when the aid is distributed to the populations concerned. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 An emergency measure is hereby adopted, under the conditions laid down in the following Articles, for free supply to the populations of Estonia, Latvia and Lithuania of certain cereal products to be determined, available as a result of intervention . Expenditure on this measure shall be limited to ECU (budgetary) 45 million . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1991 . For the Council The President Y. VAN ROOY (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Regulation as last amended by Regulation (EEC) No 3577/90 (OJ No L 353, 17. 12. 1990, p. 23).